Per Curiam»
The death of Raguet makes no difference in this case, if it happened after default made by the garnishees. The policy and design of the attachment act is to make .the effects of the absent debtor liablef wherever found. The garnishees had a right to come in and deny they liad effects ; or if they had, that they had a right to retain as *486creditors in possession, or the like, See. But as they did not make any such return, they thereby admitted effects to be in their hands sufficient to satisfy the plaintiff’s demand, and then they became liable*, and from thenceforth, they ought to be considered as defendants. If the death of the absent debtor had happened before any return was, or could be made, then the doctrine urged in support of the motion might have applied ; but as the case now stands, the plaintiff’s claim against the garnishees remains unim-peached. Therefore, let the rule for setting aside the proceedings be discharged, and. the plaintiff have leave to-proceed against the garnishees.